Walker, J.
Proof that the title to land is in the plaintiff, and *94that defendant occupied it under a contract, express or implied, is sufficient to sustain a verdict for use and occupation. Mercer vs. Mercer, 12 Ga. R. 421. This rule is admitted by counsel for defendant, (plaintiff in error,) but he endeavors to take his case out of the rule, by showing a purchase of the land from plaintiff by defendant; and thus make the principle of the case of Barnes vs. Shinholster, 14 Ga. R. 131, apply to this case. He relies on the testimony of James S. Renfroe to sustain his position. The title of the plaintiff, and the occupation by defendant, are clearly proved. Renfroe then swears u that he heard Green, the plaintiff, say that Clark was to redeem the land which he bid off for Clark.” Does this prove a contract of bargain and sale? We think not. Did Qlarli ever agree to redeem the land; did he ever pay, or promise to pay, or offer to pay ? The evidence does not show that he did. It would seem, from what the plaintiff said, that he intended for defendant to have an opportunity to re-purchase the land, or “ to redeem it,” in the language of the witness; but there is no evidence that defendant ever promised to do so, and for aught that appears in the record, be did not wish to do so. Rever having paid, or promised to pay, anything for the land, is it right that he should occupy it for nothing? Wo think that, having used the plaintiff’s land, it is but right that he should pay for such use. The jury assessed the amount, and, with the Court below, we are satisfied with their finding.
Judgment affirmed.